Citation Nr: 1827543	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure and/or secondary to service-connected diabetes, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to March 1970.  He passed away in March 2012.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran perfected his appeal to the Board prior to his death in March 2012. 

In April 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  The application was filed within one year of the Veteran's death.  The appellant simultaneously filed a request for substitution for purposes of the Veteran's claim for service connection for adenocarcinoma of the esophagus that was pending at the time of his death.  These filings were properly construed by the RO as including a request for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Because the appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board in October 2014 recognized the appellant substituting for the deceased Veteran, for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.

In April 2016, the Board denied the appellant's claim for entitlement to service connection for esophageal cancer to include as due to herbicide exposure on the basis of substitution.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand, vacating the Board's decision and remanding the claim to the Board.  Pursuant to the Order, the Board then remanded the claim in July 2017 to obtain a VA medical opinion. 
FINDINGS OF FACT

1.  The Veteran died in March 2012 and the appellant is his surviving spouse. 

2.  The Veteran served in the Republic of Vietnam from October 1967 to October 1968, and is thereby presumed to have been exposed to herbicide agents during his service. 

3.  Adenocarcinoma of the esophagus did not have its onset in service and is not shown to be causally or etiologically related to military service.  Adenocarcinoma of the esophagus was not present to a compensable degree within one year following the Veteran's separation from service in March 1970.

4.  Adenocarcinoma of the esophagus was not causally related to the Veteran's exposure to herbicide agents in service.

5.  Adenocarcinoma of the esophagus was not aggravated by the Veteran's service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer on the basis of substitution have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1154, 5107, 5121A (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's esophageal cancer was due to his in-service herbicide exposure, or aggravated by his service-connected diabetes.  
Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  A showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  The Board finds that the Veteran did serve in Vietnam during the requisite period of time and is presumed to have been exposed to herbicides.

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307 (d) are satisfied.  Certain cancers including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are among those disabilities.  38 C.F.R. § 3.309 (e). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442 -449   (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).

The Veteran was diagnosed with adenocarcinoma of the esophagus with metastases, including by upper endoscopy and biopsy performed in October 2010, with subsequent scans revealing metastatic progress of the adenocarcinoma.  The treatment records are consistent in their diagnosis of adenocarcinoma of the esophagus with metastases, and do not reflect other concurrent cancer. 

While the above presumptions relative to herbicide agent exposure include respiratory cancers including the larynx and pharynx, they do not include cancers of the esophagus, as this adjacent bodily structure is a portion of the digestive tract and not the respiratory tract.  Accordingly, since the Veteran's adenocarcinoma of the esophagus is not a listed disease under 38 C.F.R. § 3.309 (e), presumptive service connection based on herbicide agent exposure does not apply.  

The U.S. Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection for a non-presumptive disease, with evidence supporting a causal link to in-service exposures.  Thus, the appellant's claim may be supported by medical evidence demonstrating a causal link between the Veteran's exposure to herbicide agents in service and the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the diagnosis and etiology of esophageal cancer is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran was able to competently report his symptoms during his lifetime and the appellant is able to report her observations, any opinion regarding the etiology of the Veteran's cancer requires medical expertise that the Veteran and appellant have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Given that the nature and origin of the Veteran's esophageal cancer are not questions which may be answered by lay observation, assertions by the Veteran or appellant as to diagnosis and etiology of the Veteran's cancer are not competent.  As such, the Board assigns no probative weight to the Veteran's and appellant's assertions that the Veteran's adenocarcinoma of the esophagus was the result of the Veteran's in-service herbicide exposure or his service-connected diabetes. 

A private treatment letter by W.G.A., M.D. dated March 2012 is of record.  Dr. W.G.A. asserted that the Veteran should be service-connected for adenocarcinoma of the esophagus based on his in-service herbicide agent exposure, because the cancer "could have been caused by his exposure to Agent Orange."  However, in asserting that there "could have been" a link between in-service herbicide agent exposure and the adenocarcinoma, the physician's opinion expresses only a possibility of such a link.  Given that the opinion suggests a possibility, rather than a more definite probability, of a link between herbicide agent exposure and development of the adenocarcinoma, it does not serve as probative evidence sufficient to support the claim.  See 38 C.F.R. § 3.102 (2015) (statements that involve "pure speculation or remote possibility" are not within the range of probability); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

VA obtained a medical opinion to address the question of a causal link between the herbicide agent exposure and the esophageal adenocarcinoma.  In a December 2014 VA opinion based on review of the claims file, the examiner noted that the private treatment letter by Dr. W.G.A. provided no supporting rationale.  The examiner further noted that the opinion expressed a possibility rather than a probability of a causal link.  In addition, the examiner noted that herbicide agent exposure was not a recognized risk factor for development of esophageal cancer.  The examiner noted that the Veteran's medical records were silent for the cause of the Veteran's esophageal cancer.  The examiner opined that it was less likely than not that the Veteran's esophageal cancer was caused by his in-service herbicide exposure.  He further concluded that, based on his review of the file, there was no evidence supporting a direct link between the Veteran's military service and his development of adenocarcinoma of the esophagus. 

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the December 2014 VA examination as to direct causation, as the examiner reviewed the Veteran's claim file and provided adequate rationale for the opinion that the Veteran's esophageal cancer was less likely as not directly caused by his military service, including his herbicide exposure.  By contrast, the March 2012 private treatment letter provided no supporting rationale for the assertion that the Veteran's esophageal cancer could have been caused by his in-service herbicide exposure, and this opinion raised merely a possibility of a causal link, not a definite probability.  The Veteran's adenocarcinoma of the esophagus was diagnosed approximately four decades following service, and there is no probative evidence of record demonstrating that the condition developed in service, within a year of separation from service, or is otherwise directly related to service.  Accordingly, the Board finds that the preponderance of the evidence weighs heavily against service connection for adenocarcinoma of the esophagus on a direct basis, and since the condition did not develop within one year of separation, service connection is also not warranted on this presumptive basis.  38 C.F.R. §§ 3.303, 3.307. 3.309.  

The appellant, through her representative, raised the theory of whether the Veteran's esophageal cancer could have been aggravated by his service-connected diabetes mellitus.  The Veteran's death certificate lists diabetes as one of three "significant conditions contributing to death but not resulting in the underlying cause."  The December 2014 VA opinion did not address this theory of entitlement.  In accordance with the Board's July 2017 remand, an addendum opinion was obtained to address the question of whether the Veteran's esophageal cancer was aggravated by his service-connected diabetes.    

In a January 2018 addendum opinion, the examiner noted that the Veteran's death certificate stated that diabetes contributed to the Veteran's death.  However, the examiner stated that he could not rely on the death certificate as it was completed by a medical technologist, not a physician, and because the certificate lacked any rationale as to how diabetes contributed to the Veteran's death.  The examiner analyzed the Veteran's various hospitalization records and noted that the records listed diabetes in the Veteran's past medical history, but the records did not mention a relationship between the diabetes and his esophageal cancer.  He further noted that none of the clinical records in the claims file identified a relationship between the Veteran's diabetes and his esophageal cancer.  Indeed, the examiner cited an April 2011 esophageal disability benefits questionnaire which indicated that the Veteran had been diagnosed with diabetes in 2007 and had subsequently developed dysphagia to solids and liquids and unexplained weight loss over the course of 1 year.  The examiner noted that there was a short interval of 3 years from the Veteran's diabetes diagnosis until he had symptoms from esophageal cancer that led to the October 2010 diagnosis of esophageal cancer.  He opined that this very short period of time argued strongly against any causal relationship of diabetes contributing to the development of esophageal cancer, as complications from diabetes occurred after many years of diabetes.  The examiner concluded that the Veteran's esophageal cancer was not aggravated by his service-connected diabetes and the diabetes did not contribute in any medically significant way to the Veteran's death, as there was no medical evidence to support such a causal link.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's esophageal cancer was not aggravated by his service-connected diabetes.  The Board places high probative weight on the January 2018 VA addendum, as it included thorough consideration of the Veteran's claims file and medical history, and provided adequate rationale for the opinion that the Veteran's esophageal cancer was not aggravated by his diabetes and that diabetes did not contribute in any medically significant way to the veteran's death.  The Board notes that there is no medical evidence of record to the contrary.   

The appellant or her representative have submitted Board decisions and excerpts of Board decisions wherein service connection was granted based on herbicide agent exposure for diseases for which there was no presumption based on such exposure. However, decisions by the Board are not precedential because the Board's decisions are based not only on the law, but also on the specific facts of each case, and thus the Board must necessarily vary in its decisions as to its application of specific laws based on individualized facts and circumstances.  See 38 C.F.R. § 20.1303; Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014).  Accordingly, the Board does not consider the decisions and excerpts submitted by the appellant, as they are not probative. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for esophageal cancer, to include as due to herbicide exposure and/or secondary to service-connected diabetes, on the basis of substitution, is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


